Exhibit 10.1

 

 

 

Execution Version

SERIES 1 PREFERRED UNIT

PURCHASE AGREEMENT

among

ENBRIDGE ENERGY PARTNERS, L.P.

and

ENBRIDGE ENERGY COMPANY, INC.

dated as of May 7, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page   ARTICLE I    DEFINITIONS   

Section 1.01 Definitions

     1    ARTICLE II    AGREEMENT TO SELL AND PURCHASE   

Section 2.01 Sale and Purchase

     4   

Section 2.02 Closing

     4   

Section 2.03 EEP Closing Deliverables

     5   

Section 2.04 Purchaser Closing Deliverables

     5    ARTICLE III    REPRESENTATIONS AND WARRANTIES OF EEP   

Section 3.01 Formation and Qualification

     6   

Section 3.02 Ownership of Subsidiaries

     6   

Section 3.03 No Other Subsidiaries

     6   

Section 3.04 Authorization; Enforceability; Valid Issuance

     6   

Section 3.05 No Preemptive Rights, Registration Rights or Options

     7   

Section 3.06 Capitalization

     7   

Section 3.07 No Breach

     7   

Section 3.08 No Approvals

     8   

Section 3.09 No Default

     8   

Section 3.10 Investment Company

     8   

Section 3.11 Certain Fees

     8    ARTICLE IV    REPRESENTATIONS AND WARRANTIES OF THE PURCHASER   

Section 4.01 Existence

     9   

Section 4.02 Authorization; Enforceability

     9   

Section 4.03 No Breach

     9   

Section 4.04 Certain Fees

     9   

Section 4.05 Unregistered Securities

     10   

 

i



--------------------------------------------------------------------------------

ARTICLE V    COVENANTS   

Section 5.01 Further Assurances; NYSE Listing

     11    ARTICLE VI    CONDITIONS TO OBLIGATIONS   

Section 6.01 Conditions to Obligations of EEP

     11   

Section 6.02 Conditions to Obligations of the Purchaser

     12    ARTICLE VII    INDEMNIFICATION, COSTS AND EXPENSES   

Section 7.01 Indemnification by EEP

     13   

Section 7.02 Indemnification by the Purchaser

     14   

Section 7.03 Indemnification Procedure

     14   

Section 7.04 Tax Matters

     15    ARTICLE VIII    MISCELLANEOUS   

Section 8.01 Interpretation

     15   

Section 8.02 Survival of Provisions

     16   

Section 8.03 No Waiver; Modifications in Writing

     16   

Section 8.04 Binding Effect; Assignment

     17   

Section 8.05 Communications

     17   

Section 8.06 Removal of Legend

     18   

Section 8.07 No Third Party Beneficiaries

     19   

Section 8.08 Entire Agreement

     19   

Section 8.09 Governing Law; Submission to Jurisdiction

     19   

Section 8.10 Waiver of Jury Trial

     19   

Section 8.11 Execution in Counterparts

     20   

 

Schedule 1   —    Material Subsidiaries Exhibit A   —    Fifth Amended and
Restated Agreement of Limited Partnership of EEP Exhibit B   —    Registration
Rights Agreement

 

ii



--------------------------------------------------------------------------------

SERIES 1 PREFERRED UNIT PURCHASE AGREEMENT

This SERIES 1 PREFERRED UNIT PURCHASE AGREEMENT, dated as of May 7, 2013 (this
“Agreement”), is entered into by and between Enbridge Energy Partners, L.P., a
Delaware limited partnership (“EEP”), and Enbridge Energy Company, Inc., a
Delaware corporation (the “Purchaser”).

WHEREAS, EEP desires to sell to the Purchaser, and the Purchaser desires to
purchase from EEP, (i) $1,200,000,000 of Series 1 Preferred Units (as defined
below) at the Closing (as defined below) in accordance with the provisions of
this Agreement; and

WHEREAS, EEP has agreed to provide the Purchaser with certain registration
rights with respect to the Conversion Units (as defined below) underlying the
Series 1 Preferred Units acquired pursuant to this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement, the following terms have
the meanings indicated:

“Affiliate” means, with respect to a specified Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. As used
herein, the term “control” means the possession, direct or indirect, of the
power to direct or cause the direction of the management and policies of a
Person, whether through ownership of voting securities, by contract or
otherwise; provided, however, that the EEP Entities and the Purchaser shall not
be considered Affiliates for purposes of this Agreement.

“Agreement” has the meaning set forth in the introductory paragraph of this
Agreement.

“Basic Documents” means, collectively, this Agreement, the Registration Rights
Agreement and the EEP 5th Partnership Agreement.

“Board” means the Board of Directors of Enbridge Management.

“Business Day” means any day other than a Saturday, Sunday, any federal holiday
or day on which banking institutions in the State of New York or State of Texas
are authorized or required by Law or other governmental action to close.

“Class A Common Units” means Class A common units representing limited partner
interests in EEP.



--------------------------------------------------------------------------------

“Closing” shall have the meaning specified in Section 2.02.

“Closing Date” shall have the meaning specified in Section 2.02.

“Commission” means the United States Securities and Exchange Commission.

“consent” shall have the meaning specified in Section 3.08.

“Contract” means any contract, agreement, indenture, note, bond, mortgage, deed
of trust, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking, commitment or obligation, whether written or oral.

“Conversion Units” means the Class A Common Units issuable upon conversion of
the Purchased Units in accordance with the EEP 5th Partnership Agreement.

“Delaware LP Act” shall have the meaning specified in Section 3.02.

“EEP” has the meaning set forth in the introductory paragraph of this Agreement.

“EEP Entities” means, collectively, EEP and the entities listed on Schedule 1 to
this Agreement.

“EEP Entity Operating Agreements” means the certificate of limited partnership
and limited partnership agreement or other organizational documents, as
applicable, of the EEP Entities (excluding EEP).

“EEP 4th Partnership Agreement” means the Fourth Amended and Restated Agreement
of Limited Partnership of EEP, dated August 15, 2006, as amended through the
date hereof.

“EEP 5th Partnership Agreement” means the Fifth Amended and Restated Agreement
of Limited Partnership of EEP, substantially in the form attached as Exhibit A
hereto.

“EEP Material Adverse Effect” means any material adverse change (a) on the
condition, financial or otherwise, earnings, business or properties of the EEP
Entities, taken as a whole, whether or not arising from transactions in the
ordinary course of business; or (b) that could reasonably be expected to have a
material adverse effect on the performance of this Agreement or any other Basic
Document or the consummation of any of the transactions contemplated hereby or
thereby.

“EEP Related Parties” shall have the meaning specified in Section 7.02.

“Enbridge Management” means Enbridge Energy Management, L.L.C., a Delaware
limited liability company.

“General Partner” means Enbridge Energy Company, Inc., a Delaware corporation
and the general partner of EEP.

 

2



--------------------------------------------------------------------------------

“Governmental Authority” means, with respect to a particular Person, any state,
county, city and political subdivision of the United States in which such Person
or such Person’s Property is located or which exercises valid jurisdiction over
any such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to EEP means a Governmental Authority having
jurisdiction over EEP, its Subsidiaries or any of their respective Properties.

“Indemnified Party” shall have the meaning specified in Section 7.03(b).

“Indemnifying Party” shall have the meaning specified in Section 7.03(b).

“Law” means any applicable federal, state, tribal or local order, writ,
injunction, judgment, settlement, award, decree, statute, law (including common
law), rule or regulation.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes. For the purpose of this Agreement, a Person shall be
deemed to be the owner of any Property that it has acquired or holds subject to
a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.

“NYSE” means the New York Stock Exchange.

“Operating Agreements” means, collectively, the EEP Entity Operating Agreements,
the EEP 4th Partnership Agreement and the Certificate of Limited Partnership of
EEP, each as amended to date.

“Person” means any individual, corporation, company, voluntary association,
partnership, joint venture, trust, limited liability company, unincorporated
organization, Governmental Authority or any agency, instrumentality or political
subdivision thereof or any other form of entity.

“Property” or “Properties” means any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible (including
intellectual property rights).

“Purchase Price” means $1,200,000,000.

“Purchased Units” shall have the meaning specified in Section 2.01.

“Purchaser” has the meaning set forth in the introductory paragraph of this
Agreement.

“Purchaser Related Parties” shall have the meaning specified in Section 7.01.

“Registration Rights Agreement” means the Registration Rights Agreement,
substantially in the form attached as Exhibit B hereto.

 

3



--------------------------------------------------------------------------------

“Representatives” means, with respect to a specified Person, the officers,
directors, managers, members, employees, agents, counsel, accountants,
investment bankers, and other representatives of such Person.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.

“Series 1 Preferred Units” means EEP’s Series 1 Preferred Units.

“Simmons” means Simmons & Company International.

“Subsidiary” means (a) a corporation of which more than 50% of the voting power
of shares entitled (without regard to the occurrence of any contingency) to vote
in the election of directors or other governing body of such corporation is
owned, directly or indirectly, at the date of determination, by EEP, by one or
more other Subsidiaries of EEP or a combination thereof, (b) a partnership
(whether general or limited) in which EEP or another Subsidiary of EEP, is at
the date of determination, a general or limited partner of such partnership, but
only if more than 50% of the partnership interests of such partnership
(considering all of the partnership interests of the partnership as a single
class) are owned, directly or indirectly, at the date of determination, by EEP,
by one or more other Subsidiaries of EEP, or a combination thereof, or (c) any
other Person (other than a corporation or a partnership) in which EEP, one or
more other Subsidiaries of EEP, or a combination thereof, directly or
indirectly, at the date of determination, has (i) at least a majority ownership
interest or (ii) the power to elect or direct the election of a majority of the
directors or other governing body of such Person.

“Third Party Claim” shall have the meaning specified in Section 7.03(b).

ARTICLE II

AGREEMENT TO SELL AND PURCHASE

Section 2.01 Sale and Purchase. Pursuant to the terms of this Agreement, at the
Closing: (i) EEP hereby agrees to issue and sell to the Purchaser, and the
Purchaser hereby agrees to purchase from EEP, 48,000,000 Series 1 Preferred
Units (the “Purchased Units”) on the Closing Date and (ii) as consideration for
the issuance and sale of the Purchased Units to the Purchaser, the Purchaser
hereby agrees to pay EEP the Purchase Price.

Section 2.02 Closing. Pursuant to the terms of this Agreement, the consummation
of the purchase and sale of (i) the Purchased Units (the “Closing”) will take
place on or before June 30, 2013. The Closing shall take place at the offices of
Latham & Watkins LLP, 811 Main Street, Suite 3700, Houston, Texas 77002. The
parties agree that the Closing may occur via delivery of facsimiles or
photocopies of the Basic Documents and the closing deliverables contemplated
hereby and thereby. Unless otherwise provided herein, all proceedings to be
taken and all documents to be executed and delivered by all parties at the
Closing will be deemed to have been taken and executed simultaneously, and no
proceedings will be deemed to have been taken nor documents executed or
delivered until all have been taken. The date on which the Closing occurs and
the transactions contemplated by this Agreement become effective is referred to
as the “Closing Date.”

 

4



--------------------------------------------------------------------------------

Section 2.03 EEP Closing Deliverables. Upon the terms and subject to the
conditions of this Agreement, at the Closing, EEP is delivering (or causing to
be delivered) the following:

(a) the Purchased Units (in book entry form), meeting the requirements of the
EEP 5th Partnership Agreement, registered in such name(s) as the Purchaser has
designated (which shall be limited to Purchaser and its Affiliates);

(b) a certificate of the Secretary or Assistant Secretary of Enbridge
Management, dated as of the Closing Date, certifying as to and attaching:
(i) the Certificate of Limited Partnership of EEP, as filed with the Delaware
Secretary of State, (ii) the EEP 4th Partnership Agreement, (iii) the
resolutions of the Board authorizing the Basic Documents and the transactions
contemplated thereby, including the issuance of the Purchased Units, and
(iv) the incumbency of the officers executing the Basic Documents;

(c) a certificate from the Delaware Secretary of State evidencing that EEP is in
good standing and dated as of a recent date;

(d) a cross-receipt executed by EEP and delivered to the Purchaser certifying
that it has received the Purchase Price;

(e) the Registration Rights Agreement with respect to the Purchased Units, which
shall have been duly executed by EEP and delivered on the Closing Date;

(f) the EEP 5th Partnership Agreement, which shall be delivered on the Closing
Date as duly adopted and in full force and effect;

(g) all other documents, instruments and writings required to be delivered by
EEP at the Closing under the Basic Documents.

Section 2.04 Purchaser Closing Deliverables. Upon the terms and subject to the
conditions of this Agreement, at the Closing, Purchaser is delivering (or
causing to be delivered) the following:.

(a) the Purchase Price, in immediately available funds;

(b) the Registration Rights Agreement with respect to the Purchased Units, which
shall have been duly executed by the Purchaser and delivered on the Closing
Date;

(c) a cross-receipt executed by the Purchaser and delivered to EEP certifying
that it has received the Purchased Units; and

(d) all other documents, instruments and writings required to be delivered by
the Purchaser at the Closing under the Basic Documents.

 

5



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF EEP

EEP represents and warrants to the Purchaser, on and as of the date of this
Agreement as follows:

Section 3.01 Formation and Qualification. Each of the EEP Entities has been duly
formed and is validly existing as a limited partnership in good standing under
the laws of the jurisdiction in which it is formed, with full limited
partnership power and authority to enter into and perform its obligations under
the Basic Documents to which it is a party, to own or lease, as the case may be,
and to operate its Properties currently owned or leased and to conduct its
business as currently conducted, in each case in all material respects as
described in EEP’s public filings with the Commission. Each of the EEP Entities
is duly qualified to do business as a foreign limited partnership and is in good
standing under the laws of each jurisdiction that requires such qualification,
except where the failure so to register or qualify would not, individually or in
the aggregate, be reasonably likely to have a EEP Material Adverse Effect.

Section 3.02 Ownership of Subsidiaries. EEP owns, directly or indirectly, 100%
of the general partner interests and limited partner interests, as applicable,
in the EEP Entities (other than EEP); such equity interests have been duly
authorized and validly issued in accordance with the Operating Agreements of
each Subsidiary and are fully paid (to the extent required under such Operating
Agreements) and nonassessable (except as such nonassessability may be affected
by Section 153.210 of the Texas Business Organizations Code and Sections 17-303,
17-607 and 17-804 of the Delaware Revised Uniform Limited Partnership Act (the
“Delaware LP Act”); and EEP owns such equity interests free and clear of all
Liens.

Section 3.03 No Other Subsidiaries. Other than its ownership interests in the
other EEP Entities, EEP does not own, directly or indirectly, any equity or
long-term debt securities of any other Person that, individually or in the
aggregate, would be deemed to be a “significant subsidiary” as such term is
defined in Rule 405 of the Securities Act.

Section 3.04 Authorization; Enforceability; Valid Issuance.

(a) EEP has all requisite power and authority to issue and sell the Purchased
Units, in accordance with and upon the terms and conditions set forth in the
Basic Documents, and no further consent or authorization is required.

(b) The Basic Documents to which EEP is a party have been duly authorized and
will have been validly executed and delivered by EEP as of the date hereof or
the Closing Date, as applicable, and, assuming due authorization, execution and
delivery by the Purchaser or its Affiliates, as applicable (if either the
Purchaser or its Affiliates is a party thereto), constitute, valid and binding
obligations of EEP; provided, that the enforceability thereof may be limited by
(i) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (ii) public policy, applicable law
relating to fiduciary duties and indemnification and contribution and an implied
covenant of good faith and fair dealing.

 

6



--------------------------------------------------------------------------------

(c) The Purchased Units and the limited partner interests represented thereby
have been duly authorized in accordance with the EEP 5th Partnership Agreement
and, when issued and delivered against payment therefor in accordance with this
Agreement, will be validly issued, fully paid (to the extent required under the
EEP 5th Partnership Agreement) and non-assessable (except as such
non-assessability may be affected by matters described in Sections 17-303,
17-607 and 17-804 of the Delaware LP Act) and will be free of any and all Liens
and restrictions on transfer, other than (i) restrictions on transfer under the
EEP 5th Partnership Agreement or this Agreement and under applicable state and
federal securities laws, (ii) such Liens as are created by the Purchaser and
(iii) such Liens as arise under the EEP 5th Partnership Agreement or the
Delaware LP Act.

(d) Upon issuance in accordance with this Agreement and the EEP 5th Partnership
Agreement, the Conversion Units will be duly authorized, validly issued, fully
paid (to the extent required by the EEP 5th Partnership Agreement) and
non-assessable (except as such non-assessability may be affected by matters
described in Sections 17-303, 17-607 and 17-804 of the Delaware LP Act) and will
be free of any and all Liens and restrictions on transfer, other than
(i) restrictions on transfer under the EEP 5th Partnership Agreement or this
Agreement and under applicable state and federal securities laws, (ii) such
Liens as are created by the Purchaser and (iii) such Liens as arise under the
EEP 5th Partnership Agreement or the Delaware LP Act.

Section 3.05 No Preemptive Rights, Registration Rights or Options. Except as set
forth in the EEP 5th Partnership Agreement, there are no (i) preemptive rights
or other rights to subscribe for or to purchase, nor any restriction upon the
voting or transfer of, any equity interests in EEP or (ii) outstanding options
or warrants to purchase any securities of EEP. Except as contemplated by the
Basic Documents, the issuance and sale of the Purchased Units as contemplated by
this Agreement does not give rise to any rights for or relating to the
registration of any Class A Common Units or other securities of EEP other than
as have been waived or deemed waived.

Section 3.06 Capitalization. As of the date of this Agreement, immediately prior
to the issuance and sale of the Purchased Units, the issued and outstanding
partnership interests of EEP consist of 254,208,428 Class A Common Units,
7,825,500 Class B Common Units (as defined in the EEP 4th Partnership
Agreement), 52,283,651 I-Units (as defined in the EEP 4th Partnership Agreement)
and the General Partner’s 2.0% general partner interest in EEP. All outstanding
Class A Common Units, Class B Common Units, I-Units and the limited partner
interests represented thereby have been duly authorized and validly issued in
accordance with the EEP 4th Partnership Agreement and are fully paid (to the
extent required under the EEP 4th Partnership Agreement) and non-assessable
(except as such non-assessability may be affected by matters described in
Sections 17-303, 17-607 and 17-804 of the Delaware LP Act).

Section 3.07 No Breach. None of (i) the issuance or sale of the Purchased Units
or (ii) the execution, delivery and performance of the Basic Documents or the
consummation of the transactions contemplated hereby or thereby, (A) conflicts
or will conflict with or constitutes or will constitute a violation of the
Operating Agreements, (B) conflicts or will conflict with or

 

7



--------------------------------------------------------------------------------

constitutes or will constitute a breach or violation of, or a default (or an
event which, with notice

or lapse of time or both, would constitute such a default) under, any Contract
to which any of the EEP Entities is a party or by which any of them or any of
their respective Properties may be bound (other than conflicts, breaches,
violations or defaults that have been waived or cured), (C) violates or will
violate any Law of any Governmental Authority directed to any of the EEP
Entities or any of their respective Properties in a proceeding to which any of
them or their respective Property is a party or (D) results or will result in
the creation or imposition of any Lien upon any Property of any of the EEP
Entities, which conflicts, breaches, violations, defaults or Liens, in the case
of clauses (B), (C) or (D), would reasonably be expected to have a EEP Material
Adverse Effect.

Section 3.08 No Approvals. No permit, consent, approval, authorization, order,
registration, filing or qualification (“consent”) of or with any Governmental
Authority having jurisdiction over any of the EEP Entities or any of their
respective Properties or assets is required in connection with (i) the issuance
or sale by EEP of the Purchased Units, (ii) the execution, delivery and
performance of each of the Basic Documents to which it is a party, or (iii) the
consummation by EEP of the transactions contemplated by the Basic Documents
except, in the case of clauses (i) through (iii), (A) consents required under
applicable state securities or blue sky laws, (B) for such consents that have
been obtained or made, and (C) for such consents that, if not obtained, would
not reasonably be expected to have, individually or in the aggregate, a EEP
Material Adverse Effect.

Section 3.09 No Default. None of the EEP Entities (i) is in violation of its
applicable Operating Agreement, (ii) is in default (and no event has occurred
which, with notice or lapse of time or both, would constitute such a default) in
the due performance or observance of any term, covenant or condition contained
in any Contract to which it is a party or by which it is bound or to which any
of its Properties is subject or (iii) is in violation of any Law of any
Governmental Authority, which default or violation in the case of clause (ii) or
(iii), could reasonably be expected to have, individually or in the aggregate, a
EEP Material Adverse Effect.

Section 3.10 Investment Company. None of the EEP Entities is nor, after giving
effect to the issuance and sale of the Purchased Units and the application of
the proceeds thereof, will be an “investment company” or a company “controlled
by” an “investment company” as defined in the Investment Company Act of 1940, as
amended.

Section 3.11 Certain Fees. Except for (i) fees to be paid by EEP to Simmons for
a fairness opinion in connection with this Agreement and the transactions
contemplated hereby, no fees or commissions are or will be payable by EEP to
brokers, finders or investment bankers with respect to the sale of any of the
Purchased Units or the consummation of the transactions contemplated by this
Agreement. EEP agrees that it will indemnify and hold harmless the Purchaser
from and against any and all claims, demands or liabilities for broker’s,
finder’s, placement or other similar fees or commissions incurred by EEP or
alleged to have been incurred by EEP in connection with the sale of the
Purchased Units or the consummation of the transactions contemplated by the
Basic Documents.

 

8



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser hereby represents and warrants to EEP with respect to itself, on
and as of the date of this Agreement as follows:

Section 4.01 Existence. The Purchaser is duly organized and validly existing and
in good standing under the laws of its state of incorporation, with all
necessary corporate power and authority to own its properties and to conduct its
business as currently conducted.

Section 4.02 Authorization; Enforceability.

(a) The Purchaser has all necessary legal power and authority to purchase the
Purchased Units, in accordance with and upon the terms and conditions set forth
in the Basic Documents, and no further consent or authorization of the Purchaser
is required.

(b) The Basic Documents to which the Purchaser is a party have been duly
authorized and validly executed and delivered by the Purchaser and, assuming due
authorization, execution and delivery by EEP, constitute valid and binding
obligations of the Purchaser; provided, that the enforceability thereof may be
limited by (i) bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws relating to or affecting creditors’ rights generally
and by general principles of equity (regardless of whether such enforceability
is considered in a proceeding in equity or at law) and (ii) public policy,
applicable law relating to fiduciary duties and indemnification and contribution
and an implied covenant of good faith and fair dealing.

Section 4.03 No Breach. The execution, delivery and performance of the Basic
Documents by the Purchaser and the consummation by the Purchaser of the
transactions contemplated thereby will not (i) conflict with or result in a
breach or violation of any of the terms or provisions of, or constitute a
default under, any material agreement to which the Purchaser is a party or by
which the Purchaser is bound or to which any of the property or assets of the
Purchaser is subject, (ii) conflict with or result in any violation of the
provisions of the organizational documents of the Purchaser, or (iii) violate
any statute, order, rule or regulation of any court or Governmental Authority,
except in the case of clauses (i) and (iii), for such conflicts, breaches,
violations or defaults as would not prevent the consummation of the transactions
contemplated by the Basic Documents.

Section 4.04 Certain Fees. No fees or commissions are or will be payable by the
Purchaser to brokers, finders or investment bankers with respect to the purchase
of any of the Purchased Units or the consummation of the transactions
contemplated by this Agreement. The Purchaser agrees that it will indemnify and
hold harmless EEP from and against any and all claims, demands or liabilities
for broker’s, finder’s, placement or other similar fees or commissions incurred
by the Purchaser or alleged to have been incurred by the Purchaser in connection
with the purchase of the Purchased Units or the consummation of the transactions
contemplated by the Basic Documents.

 

9



--------------------------------------------------------------------------------

Section 4.05 Unregistered Securities.

(a) Accredited Investor Status; Sophisticated Purchaser. The Purchaser is an
“accredited investor” within the meaning of Rule 501 under the Securities Act
and is able to bear the risk of its investment in the Purchased Units and the
Conversion Units. The Purchaser has such knowledge and experience in financial
and business matters that it is capable of evaluating the merits and risks of
the purchase of the Purchased Units and the Conversion Units.

(b) Information. The Purchaser or its Representatives have been furnished with
materials relating to the business, finances and operations of EEP and relating
to the offer and sale of the Purchased Units and Conversion Units that have been
requested by the Purchaser. The Purchaser or its Representatives has been
afforded the opportunity to ask questions of EEP or its Representatives. Neither
such inquiries nor any other due diligence investigations conducted at any time
by the Purchaser or its Representatives shall modify, amend or affect the
Purchaser’s right (i) to rely on EEP’s representations and warranties contained
in Article III or (ii) to indemnification or any other remedy based on, or with
respect to the accuracy or inaccuracy of, or compliance with, the
representations, warranties, covenants and agreements in this Agreement. The
Purchaser understands and acknowledges that its purchase of the Purchased Units
involves a high degree of risk and uncertainty. The Purchaser has sought such
accounting, legal and tax advice as it has considered necessary to make an
informed investment decision with respect to its investment in the Purchased
Units.

(c) Cooperation. The Purchaser shall cooperate reasonably with EEP to provide
any information necessary for any applicable securities filings.

(d) Purchaser Representation. The Purchaser is purchasing the Purchased Units
for its own account and not with a view to distribution in violation of any
securities laws. The Purchaser understands and acknowledges that there is no
public trading market for the Purchased Units and that none is expected to
develop. The Purchaser has been advised and understands and acknowledges that
neither the Purchased Units nor the Conversion Units have been registered under
the Securities Act or under the “blue sky” laws of any jurisdiction and may be
resold only if registered pursuant to the provisions of the Securities Act (or
if eligible, pursuant to the provisions of Rule 144 promulgated under the
Securities Act or pursuant to another available exemption from the registration
requirements of the Securities Act).

(e) Legends. The Purchaser understands and acknowledges that, until such time as
the Purchased Units and the Conversion Units have been registered pursuant to
the provisions of the Securities Act, or the Purchased Units and the Conversion
Units are eligible for resale pursuant to Rule 144 promulgated under the
Securities Act without any restriction as to the number of securities as of a
particular date that can then be immediately sold, the Purchased Units and
Conversion Units will bear a restrictive legend in substantially the following
form: “NEITHER THE OFFER NOR SALE OF THESE SECURITIES HAS BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THESE SECURITIES MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION
STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT OR PURSUANT TO
AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN THE CASE OF A TRANSACTION
EXEMPT

 

10



--------------------------------------------------------------------------------

FROM REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144 UNDER SUCH ACT OR THE
PARTNERSHIP HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY TO IT THAT SUCH
TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT. THIS SECURITY IS
SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN THE FIFTH AMENDED AND
RESTATED LIMITED PARTNERSHIP AGREEMENT OF THE PARTNERSHIP, DATED AS OF
                    , 2013, A COPY OF WHICH MAY BE OBTAINED FROM THE PARTNERSHIP
AT ITS PRINCIPAL EXECUTIVE OFFICES.”

(f) Reliance Upon the Purchaser’s Representations and Warranties. The Purchaser
understands and acknowledges that the Purchased Units are being offered and sold
in reliance on a transactional exemption from the registration requirements of
federal and state securities laws, and that EEP is relying in part upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Purchaser set forth in this Agreement
in (i) concluding that the issuance and sale of the Purchased Units is a
“private offering” and, as such, is exempt from the registration requirements of
the Securities Act, and (ii) determining the applicability of such exemptions
and the suitability of the Purchaser to purchase the Purchased Units.

ARTICLE V

COVENANTS

Section 5.01 Further Assurances; NYSE Listing. From time to time after the date
hereof, without further consideration, EEP and the Purchaser shall use their
commercially reasonable efforts to take, or cause to be taken, all actions
necessary or appropriate to consummate the transactions contemplated by this
Agreement and the other Basic Documents. Without limiting the foregoing, EEP
shall (i) file with the NYSE the proper form or other notification and required
supporting documentation, and provide to the NYSE any other requested
information, related to the Conversion Units and (ii) ensure that the issuance
of the Series 1 Preferred Units and Conversion Units is in compliance with
applicable NYSE rules and regulations.

ARTICLE VI

CONDITIONS TO OBLIGATIONS

Section 6.01 Conditions to Obligations of EEP. The obligation of EEP to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction of the following conditions, any one or more of which may be waived
in writing by EEP:

(a) all necessary filings with and consents, approvals, licenses, permits, and
orders of any Governmental Authority required by Law for the consummation of the
transactions contemplated in this Agreement shall have been made and obtained;

 

11



--------------------------------------------------------------------------------

(b) (i) the representations set forth in Sections 4.01, 4.02, 4.03, 4.04 and
4.05 shall be true and correct in all respects as of the date of this Agreement
and as of the Closing, as if made at and as of that time (other than such
representations and warranties that expressly address matters only as of a
certain date, which need only be true as of such certain date) and (ii) all
other representations and warranties of the Purchaser contained in this
Agreement shall be true and correct in all respects (disregarding all
qualifications as to materiality and qualifications of similar import contained
therein) as of the date of this Agreement and as of the Closing, as if made at
and as of that time (other than such representations and warranties that
expressly address matters only as of a certain date, which need only be true as
of such certain date), except where the failure of such representations,
individually or in the aggregate, to be true and correct would not reasonably be
expected to have a EEP Material Adverse Effect;

(c) Purchaser shall have performed or complied in all material respects with all
of the covenants and agreements required by this Agreement to be performed or
complied with by it at or before the Closing;

(d) Purchaser shall have delivered to EEP a certificate dated the Closing Date,
certifying that the conditions specified in Sections 6.01(b) and 6.01(c) have
been fulfilled;

(e) no statute, rule, regulation, executive order, decree, temporary restraining
order, preliminary or permanent injunction, judgment or other order shall have
been enacted, entered, promulgated, enforced or issued by any Governmental
Authority, or other legal restraint or prohibition preventing the consummation
of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a Governmental Authority shall have
been instituted or threatened challenging or seeking to restrain or prohibit the
transactions contemplated hereby or to recover damages in connection therewith;
and

(f) Purchaser shall have delivered or caused to be delivered the Closing
deliverables set forth in Section 2.04.

Section 6.02 Conditions to Obligations of the Purchaser. The obligations of the
Purchaser to consummate the transactions contemplated by this Agreement are
subject to the satisfaction of the following conditions, any one or more of
which may be waived in writing by the Purchaser:

(a) all necessary filings with and consents, approvals, licenses, permits, and
orders of any Governmental Authority required by Law for the consummation of the
transactions contemplated in this Agreement shall have been made and obtained;

(b) (i) the representations set forth in Sections 3.01, 3.02, 3.04, 3.06, 3.07
and 3.11 shall be true and correct in all respects as of the date of this
Agreement and as of the Closing, as if made at and as of that time (other than
such representations and warranties that expressly address matters only as of a
certain date, which need only be true as of such certain date) and (ii) all
other representations and warranties of EEP contained in this Agreement shall be
true and correct in all respects (disregarding all qualifications as to
materiality and qualifications of similar import contained therein) as of the
date of this Agreement and as of the Closing, as if made at and as of that time
(other than such representations and warranties that expressly address matters
only as of a certain date, which need only be true as of such certain date),
except where the failure of such representations, individually or in the
aggregate, to be true and correct would not reasonably be expected to have a EEP
Material Adverse Effect;

 

12



--------------------------------------------------------------------------------

(c) EEP shall have performed or complied in all material respects with all of
the covenants and agreements required by this Agreement to be performed or
complied with by EEP on or before the Closing;

(d) EEP shall have delivered to Purchaser a certificate, dated the Closing Date,
certifying that the conditions specified in Sections 6.02(b) and 6.02 (c) have
been fulfilled;

(e) no statute, rule, regulation, executive order, decree, temporary restraining
order, preliminary or permanent injunction, judgment or other order shall have
been enacted, entered, promulgated, enforced or issued by any Governmental
Authority, or other legal restraint or prohibition preventing the consummation
of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a court or any other governmental
agency or body shall have been instituted or threatened challenging or seeking
to restrain or prohibit the consummation of the transactions contemplated by
this Agreement or to recover damages in connection therewith; and

(f) EEP shall have delivered or caused to be delivered the Closing deliverables
set forth in Section 2.03.

ARTICLE VII

INDEMNIFICATION, COSTS AND EXPENSES

Section 7.01 Indemnification by EEP. EEP agrees to indemnify the Purchaser, its
Affiliates and their officers, directors, members, managers, employees and
agents (collectively, “Purchaser Related Parties”) from, and hold each of them
harmless against, any and all losses, actions, suits, proceedings (including any
investigations, litigation or inquiries), demands and causes of action, and, in
connection therewith, and promptly upon demand, pay or reimburse each of them
for all reasonable costs, losses, liabilities, damages or expenses of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
and all other reasonable expenses incurred in connection with investigating,
defending or preparing to defend any such matter that may be incurred by them or
asserted against or involve any of them), whether or not involving a Third Party
Claim, as a result of, arising out of, or in any way related to (i) the failure
of any of the representations or warranties made by EEP contained herein to be
true and correct in all material respects as of the date hereof (except with
respect to any provisions including the word “material” or words of similar
import, with respect to which such representations and warranties must have been
true and correct) or (ii) the breach of any of the covenants of EEP contained
herein; provided, that in the case of the immediately preceding clause (i), such
claim for indemnification relating to a breach of any representation or warranty
is made prior to the expiration of such representation or warranty; provided,
however, that for purposes of determining when an indemnification claim has been
made, the date upon which a Purchaser Related Party shall have given notice
(stating in reasonable detail the basis of the claim for indemnification) to EEP
shall constitute the date upon which such claim has been made; provided,
further, that the liability of EEP shall not be greater in amount than the
Purchase Price.

 

13



--------------------------------------------------------------------------------

Section 7.02 Indemnification by the Purchaser. The Purchaser agrees to indemnify
EEP, its Affiliates and their officers, directors, members, managers, employees
and agents (collectively, “EEP Related Parties”) from, and hold each of them
harmless against, any and all losses, actions, suits, proceedings (including any
investigations, litigation or inquiries), demands and causes of action, and, in
connection therewith, and promptly upon demand, pay or reimburse each of them
for all reasonable costs, losses, liabilities, damages or expenses of any kind
or nature whatsoever (including the reasonable fees and disbursements of counsel
and all other reasonable expenses incurred in connection with investigating,
defending or preparing to defend any such matter that may be incurred by them or
asserted against or involve any of them), whether or not involving a Third Party
Claim, as a result of, arising out of, or in any way related to (i) the failure
of any of the representations or warranties made by the Purchaser contained
herein to be true and correct in all material respects as of the date hereof or
(ii) the breach of any of the covenants of the Purchaser contained herein;
provided, that in the case of the immediately preceding clause (i), such claim
for indemnification relating to a breach of any representation or warranty is
made prior to the expiration of such representation or warranty; provided,
however, that for purposes of determining when an indemnification claim has been
made, the date upon which a EEP Related Party shall have given notice (stating
in reasonable detail the basis of the claim for indemnification) to the
Purchaser shall constitute the date upon which such claim has been made;
provided, further, that the liability of the Purchaser (and its Affiliates, if
the Purchaser transfers a portion or all of the Purchased Units to an Affiliate)
shall not be greater in amount than the Purchase Price.

Section 7.03 Indemnification Procedure.

(a) A claim for indemnification for any matter not involving a Third Party Claim
may be asserted by notice to the party from whom indemnification is sought;
provided, however, that failure to so notify the indemnifying party shall not
preclude the indemnified party from any indemnification that it may claim in
accordance with this Article VII, except as otherwise provided in Sections 7.01
and 7.02.

(b) Promptly after any EEP Related Party or Purchaser Related Party
(hereinafter, the “Indemnified Party”) has received notice of any indemnifiable
claim hereunder, or the commencement of any action, suit or proceeding by a
third person, which the Indemnified Party believes in good faith is an
indemnifiable claim under this Agreement (each, a “Third Party Claim”), the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such Third Party Claim but failure to so notify the
Indemnifying Party will not relieve the Indemnifying Party from any liability it
may have to such Indemnified Party hereunder except to the extent that the
Indemnifying Party is materially prejudiced by such failure. Such notice shall
state the nature and the basis of such Third Party Claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel, any such matter as long as the Indemnifying
Party pursues the same diligently and in good faith. If the Indemnifying Party
undertakes to defend or settle such Third Party Claim, it shall promptly, and in
no event later than five (5) days, notify the Indemnified Party of its intention
to do so, and the Indemnified Party shall cooperate with the Indemnifying Party
and its counsel in all commercially reasonable respects in the defense thereof
and/or the settlement thereof. Such cooperation shall include, but shall not be
limited to, furnishing the Indemnifying Party with any books, records and other
information reasonably requested by the Indemnifying Party and in the
Indemnified Party’s possession or control. Such cooperation of the Indemnified
Party shall be at the cost of the Indemnifying Party. After the Indemnifying

 

14



--------------------------------------------------------------------------------

Party has notified the Indemnified Party of its intention to undertake to defend
or settle any such asserted liability, and for so long as the Indemnifying Party
diligently pursues such defense, the Indemnifying Party shall not be liable for
any additional legal expenses incurred by the Indemnified Party in connection
with any defense or settlement of such asserted liability; provided, however,
that the Indemnified Party shall be entitled (i) at its expense, to participate
in the defense of such asserted liability and the negotiations of the settlement
thereof and (ii) if (A) the Indemnifying Party has, within ten (10) Business
Days of when the Indemnified Party provides written notice of a Third Party
Claim, failed (y) to assume the defense or settlement of such Third Party Claim
and employ counsel and (z) notify the Indemnified Party of such assumption, or
(B) if the defendants in any such action include both the Indemnified Party and
the Indemnifying Party and counsel to the Indemnified Party shall have concluded
that there may be reasonable defenses available to the Indemnified Party that
are different from or in addition to those available to the Indemnifying Party
or if the interests of the Indemnified Party reasonably may be deemed to
conflict with the interests of the Indemnifying Party, then the Indemnified
Party shall have the right to select a separate counsel and to assume such
settlement or legal defense and otherwise to participate in the defense of such
action, with the expenses and fees of such separate counsel and other expenses
related to such participation to be reimbursed by the Indemnifying Party as
incurred. Notwithstanding any other provision of this Agreement, the
Indemnifying Party shall not settle any indemnified claim without the consent of
the Indemnified Party, unless the settlement thereof imposes no liability or
obligation on, and includes a complete release from liability of, and does not
contain any admission of wrongdoing by, the Indemnified Party.

Section 7.04 Tax Matters. All indemnification payments under this Article VII
shall be adjustments to the Purchase Price, except as otherwise required by
applicable Law.

ARTICLE VIII

MISCELLANEOUS

Section 8.01 Interpretation. Article, Section, Schedule and Exhibit references
in this Agreement are references to the corresponding Article, Section, Schedule
and Exhibit to this Agreement, unless otherwise specified. All Schedules and
Exhibits to this Agreement are hereby incorporated and made a part hereof as if
set forth in full herein and are an integral part of this Agreement. All
references to instruments, documents, Contracts and agreements are references to
such instruments, documents, Contracts and agreements as the same may be
amended, supplemented and otherwise modified from time to time, unless otherwise
specified. The word “including” shall mean “including but not limited to” and
shall not be construed to limit any general statement that it follows to the
specific or similar items or matters immediately following it. Whenever EEP has
an obligation under the Basic Documents, the expense of complying with that
obligation shall be an expense of EEP unless otherwise specified. Any reference
in this Agreement to $ shall mean U.S. dollars. Whenever any determination,
consent or approval is to

 

15



--------------------------------------------------------------------------------

be made or given by the Purchaser, such action shall be in the Purchaser’s sole
discretion, unless otherwise specified in this Agreement. If any provision in
the Basic Documents is held to be illegal, invalid, not binding or
unenforceable, (i) such provision shall be fully severable and the Basic
Documents shall be construed and enforced as if such illegal, invalid, not
binding or unenforceable provision had never comprised a part of the Basic
Documents, and the remaining provisions shall remain in full force and effect
and (ii) the parties hereto shall negotiate in good faith to modify the Basic
Documents so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible. When calculating the period of time before which, within which or
following which any act is to be done or step taken pursuant to the Basic
Documents, the date that is the reference date in calculating such period shall
be excluded. If the last day of such period is a non-Business Day, the period in
question shall end on the next succeeding Business Day. Any words imparting the
singular number only shall include the plural and vice versa. The words such as
“herein,” “hereinafter,” “hereof” and “hereunder” refer to this Agreement as a
whole and not merely to a subdivision in which such words appear unless the
context otherwise requires. The provision of a Table of Contents, the division
of this Agreement into Articles, Sections and other subdivisions and the
insertion of headings are for convenience of reference only and shall not affect
or be utilized in construing or interpreting this Agreement.

Section 8.02 Survival of Provisions. The representations and warranties set
forth in Sections 3.01, 3.02, 3.04, 3.06, 3.07, 3.11, 4.01, 4.02, 4.03, 4.04 and
4.05 hereunder shall survive the execution and delivery of this Agreement
indefinitely, and the other representations and warranties set forth herein
shall survive for a period of twelve (12) months following the date hereof
regardless of any investigation made by or on behalf of EEP or the Purchaser.
The covenants made in this Agreement or any other Basic Document shall survive
the Closing and remain operative and in full force and effect regardless of
acceptance of any of the Purchased Units and payment therefor and repayment,
conversion or repurchase thereof. Regardless of any purported general
termination of this Agreement, the provisions of Article VII and all
indemnification rights and obligations of EEP and the Purchaser thereunder, and
this Article VIII shall remain operative and in full force and effect as between
EEP and the Purchaser, unless EEP and the Purchaser execute a writing that
expressly (with specific references to the applicable Section or subsection of
this Agreement) terminates such rights and obligations as between EEP and the
Purchaser.

Section 8.03 No Waiver; Modifications in Writing.

(a) Delay. No failure or delay on the part of any party in exercising any right,
power or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power or remedy preclude any other
or further exercise thereof or the exercise of any other right, power or remedy.
The remedies provided for herein are cumulative and are not exclusive of any
remedies that may be available to a party at law or in equity or otherwise.

(b) Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification or termination of any provision of this Agreement shall be
effective unless signed by each of the parties hereto or thereto affected by
such amendment, waiver, consent, modification or termination. Any amendment,
supplement or modification of or to any provision

 

16



--------------------------------------------------------------------------------

of this Agreement, any waiver of any provision of this Agreement and any consent
to any departure by EEP from the terms of any provision of this Agreement shall
be effective only in the specific instance and for the specific purpose for
which made or given. Except where notice is specifically required by this
Agreement, no notice to or demand on EEP in any case shall entitle EEP to any
other or further notice or demand in similar or other circumstances. Any
investigation by or on behalf of any party shall not be deemed to constitute a
waiver by the party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein.

Section 8.04 Binding Effect; Assignment.

(a) Binding Effect. This Agreement shall be binding upon EEP, the Purchaser and
their respective successors and permitted assigns. Except as expressly provided
in this Agreement, this Agreement shall not be construed so as to confer any
right or benefit upon any Person other than the parties to this Agreement and
their respective successors and permitted assigns.

(b) Assignment of Rights. The Purchaser’s rights and obligations hereunder
(including the right to seek indemnification) may be transferred or assigned in
whole or in part by the Purchaser to any Affiliate of the Purchaser without the
consent of EEP. Upon any such permitted transfer or assignment, references in
this Agreement to the Purchaser (as they apply to the transferor or assignor, as
the case may be) shall thereafter apply to such transferee or assignee of the
Purchaser unless the context otherwise requires. No portion of the rights and
obligations of EEP under this Agreement may be transferred or assigned without
the prior written consent of the Purchaser, which consent shall not be
unreasonably withheld.

Section 8.05 Communications. All notices and demands provided for hereunder
shall be in writing and shall be given by hand delivery, electronic mail,
registered or certified mail, return receipt requested, regular mail, facsimile
or air courier guaranteeing overnight delivery to the following addresses:

 

If to the EEP:    Enbridge Energy Partners, L.P.    1100 Louisiana Street, Suite
3300    Houston, Texas 77002    Attention: Vice President – US Law and Deputy
General Counsel    Facsimile: (713) 821-2000 With a copy to:    Bracewell &
Giuliani LLP    711 Louisiana Street    Suite 2300, Pennzoil Place – South Tower
   Houston, Texas 77002 80202    Attention: William S. Anderson    Facsimile:
(713) 437-5370

 

17



--------------------------------------------------------------------------------

If to the Purchaser:    Enbridge Energy Company, Inc.    1100 Louisiana Street,
Suite 3300    Houston, Texas 77002   

Attention: Vice President – US Law and

Deputy General Counsel

   Facsimile: (713) 821-2000 With a copy to:    Latham & Watkins LLP    811 Main
Street, Suite 3700    Houston, Texas    Attention:   William N. Finnegan IV   

Brett E. Braden

   Facsimile: (713) 546-5401

or to such other address as EEP or the Purchaser may designate in writing. All
notices and communications shall be deemed to have been duly given: (i) at the
time delivered by hand, if personally delivered; (ii) when notice is sent to the
sender that the recipient has read the message, if sent by electronic mail;
(iii) upon actual receipt if sent by registered or certified mail, return
receipt requested, or regular mail, if mailed; (iv) when receipt is
acknowledged, if sent by facsimile; and (v) upon actual receipt when delivered
to an air courier guaranteeing overnight delivery.

Section 8.06 Removal of Legend.

(a) The Purchaser may request EEP to remove the legend set forth in
Section 4.05(e) from the certificates evidencing the Purchased Units by
submitting to EEP such certificates, together with an opinion of counsel to the
effect that such legend is no longer required under the Securities Act or
applicable state laws as the case may be, as EEP may request; provided, that, no
opinion of counsel shall be required if the Purchaser is effecting a sale of
Purchased Units pursuant to Rule 144 promulgated under the Securities Act or the
Conversion Units have been registered under the Securities Act pursuant to an
effective registration statement. EEP shall cooperate with the Purchaser to
effect removal of such legend. Subject to the provisions of the EEP 5th
Partnership Agreement, the legend described in Section 4.05(e) shall be removed
and EEP shall issue a certificate without such legend to the holder of Purchased
Units upon which it is stamped, if, unless otherwise required by state
securities Laws, (i) such Purchased Units are sold pursuant to an effective
registration statement, (ii) in connection with a sale, assignment or other
transfer, such holder provides EEP with an opinion of a law firm reasonably
acceptable to EEP, in a generally acceptable form, to the effect that such sale,
assignment or transfer of such Purchased Units may be made without registration
under the applicable requirements of the Securities Act, or (iii) in connection
with a sale, assignment of or other transfer of such Purchased Units, such
holder provides EEP with a representation letter that such Purchased Units will
be sold, assigned or transferred pursuant to Rule 144 promulgated under the
Securities Act. EEP shall bear all direct costs and expenses associated with the
removal of a legend pursuant to this Section 8.06; provided, that the Purchaser
shall be responsible for all legal fees and expenses of counsel incurred by the
Purchaser with respect to matters addressed in this Section 8.06.

 

18



--------------------------------------------------------------------------------

(b) Certificates evidencing Conversion Units shall not contain any legend
(including the legend set forth in Section 4.05(e)), (i) while a registration
statement covering the resale of such security is effective under the Securities
Act and the Purchaser delivers to EEP a representation letter agreeing that such
Conversion Units will be sold under such effective registration statement,
(ii) following any sale of such Conversion Units pursuant to Rule 144
promulgated under the Securities Act, or (iii) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission).

Section 8.07 No Third Party Beneficiaries. Except as provided in Section 7.01
and Section 7.02, nothing in this Agreement shall provide any benefit to any
third Person or entitle any third Person to any claim, cause of action, remedy
or right of any kind, it being the intent of the parties that this Agreement
shall otherwise not be construed as a third Person beneficiary contract.

Section 8.08 Entire Agreement. This Agreement, the other Basic Documents and the
other agreements and documents referred to herein are intended by the parties as
a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or the other Basic Documents with respect to the rights
granted by EEP or any of its Affiliates or the Purchaser or any of its
Affiliates set forth herein or therein. This Agreement, the other Basic
Documents and the other agreements and documents referred to herein or therein
supersede all prior agreements and understandings between the parties with
respect to such subject matter.

Section 8.09 Governing Law; Submission to Jurisdiction. This Agreement, and all
claims or causes of action (whether in contract or tort) that may be based upon,
arise out of or relate to this Agreement or the negotiation, execution or
performance of this Agreement (including any claim or cause of action based
upon, arising out of or related to any representation or warranty made in or in
connection with this Agreement), will be construed in accordance with and
governed by the laws of the State of Delaware without regard to principles of
conflicts of laws. Any action against any party relating to the foregoing shall
be brought in any federal or state court of competent jurisdiction located
within the State of Delaware, and the parties hereto hereby irrevocably submit
to the non-exclusive jurisdiction of any federal or state court located within
the State of Delaware over any such action. The parties hereby irrevocably
waive, to the fullest extent permitted by applicable Law, any objection that
they may now or hereafter have to the laying of venue of any such dispute
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each of the parties hereto agrees that a judgment in any such
dispute may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by Law.

Section 8.10 Waiver of Jury Trial. THE PARTIES TO THIS AGREEMENT EACH HEREBY
WAIVES, AND AGREES TO CAUSE ITS AFFILIATES TO WAIVE, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (i) ARISING UNDER THIS AGREEMENT OR (ii) IN ANY WAY CONNECTED
WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO IN RESPECT
OF THIS AGREEMENT OR ANY OF THE TRANSACTIONS RELATED HERETO, IN EACH CASE

 

19



--------------------------------------------------------------------------------

WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES TO THIS AGREEMENT EACH HEREBY AGREES AND CONSENTS THAT
ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT
TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN ORIGINAL
COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF
THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

Section 8.11 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which counterparts, when so executed and delivered, shall be deemed to
be an original and all of which counterparts, taken together, shall constitute
but one and the same agreement.

[Remainder of Page Left Intentionally Blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

 

ENBRIDGE ENERGY PARTNERS, L.P. By:  

ENBRIDGE ENERGY MANAGEMENT, L.L.C.,

as delegate of authority of Enbridge Energy Company, Inc.,
its general partner

By:   /s/ Terrance L. McGill Name:   Terrance L. McGill Title:   Senior Vice
President ENBRIDGE ENERGY COMPANY, INC. By:   /s/ Terrance L. McGill Name:  
Terrance L. McGill Title:   President

Signature Page to Purchase Agreement



--------------------------------------------------------------------------------

Schedule I

EEP Entities

 

Name

   Jurisdiction in
which
registered

Enbridge Energy, Limited Partnership

   Delaware

Enbridge Midcoast Energy, L.P.

   Texas

Enbridge Pipelines (North Dakota) L.P.

   Delaware

Enbridge Pipelines (Texas Gathering) L.P.

   Delaware



--------------------------------------------------------------------------------

EXHIBIT A

Form of Fifth Amended and Restated Agreement of Limited Partnership of the
Partnership

See Exhibit 3.1 to Enbridge Energy Partners, L.P.’s Current Report on Form 8-K,
filed on May 13, 2013



--------------------------------------------------------------------------------

EXHIBIT B

Form of Registration Rights Agreement

See Exhibit 10.2 to Enbridge Energy Partners, L.P.’s Current Report on Form 8-K,
filed on May 13, 2013